Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 2 and 13 are canceled.  Claims 1, 3-12 and 14-20 are pending.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney, Mr. John Garrity on 4/9/2021 and 4/12/2021.

AMENDMENTS TO THE CLAIMS:
This listing of the claims will replace all prior versions, and listings, of the claims in this application.
	
Listing of Claims:
1. (Currently Amended)	An apparatus comprising 
at least one processing core, 
at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: 
store access control parameters, wherein the access control parameters comprise a time validity period for selecting a subsequent access control mechanism from the access control parameters; 
based on expiry of the time validity period, replace a first access control mechanism in a remote node with a second access control mechanism which is defined by the access control parameters, the access control parameters comprising references to a mathematical operations database, the references comprising mathematical operation identifiers, and at least one connector defining a sequence of mathematical operations, wherein the access control parameters comprise a variance factor, and wherein the variance factor is set to identify a number of mathematical operations that are changed based on the expiry of the time validity period for the defined sequence of mathematical operations of the second access control mechanism. 2. (Cancelled)	
at least one processing core, at least one memory including computer program code, the at least one memory and the computer program code being configured to, with the at least one processing core, cause the apparatus at least to: 
receive, from a user equipment, access control parameters defining an access control mechanism, the access control parameters comprising a time validity period for selecting a subsequent access control mechanism from the access control parameters, and references to a mathematical operations database, the references comprising mathematical operation identifiers, and at least one connector defining a sequence of mathematical operations; 
obtain, based on expiry of the time validity period, a random sequence and a response to the random sequence using the access control parameters, wherein the access control parameters comprise a variance factor, and wherein the variance factor is set to identify a number of mathematical operations that are changed based on the expiry of the time validity period for the defined sequence of mathematical operations of the second access control mechanism; and 
transmit the random sequence to a second user equipment as a challenge, and verify a reply from the second user equipment matches the response. 11. (Original)	The apparatus according to claim 10, wherein the mathematical operations database is in a server distinct from both the apparatus and the first and second user 
storing access control parameters, wherein the access control parameters comprise a time validity period for selecting a subsequent access control mechanism from the access control parameters; and 
based on expiry of the time validity period, replacing a first access control mechanism in a remote node with a second access control mechanism which is defined by the access control parameters, the access control parameters comprising references to a mathematical operations database, the references comprising mathematical operation identifiers, and at least one connector defining a sequence of mathematical operations, wherein the access control parameters comprise a variance factor, and wherein the variance factor is set to identify a number of mathematical operations that are changed based on the expiry of the time validity period for the defined sequence of mathematical operations of the second access control mechanism. 13. (Cancelled)	
informing the remote node of the access control parameters, to thereby replace the first access control mechanism with the second access control mechanism. 
transmitting the access control parameters to the remote node over an encrypted connection between the apparatus and the remote node. 17. (Original)	The method according to claim 12, further comprising 
receiving a challenge from the remote node, obtaining a response to the challenge using the access control parameters and causing the response to be transmitted to the remote node. 18. (Original)	The method according to claim 17, further comprising 
obtaining the response using processing outsourced from the apparatus to a computation node distinct from the apparatus and applying the at least one connector locally in the apparatus. 19. (Currently Amended)	A method in an apparatus, comprising: 
receiving, from a user equipment, access control parameters defining an access control mechanism, the access control parameters comprising a time validity period for selecting a subsequent access control mechanism from the access control parameters, and references to a mathematical operations database, the references comprising mathematical operation identifiers, and at least one connector defining a sequence of mathematical operations; 
obtaining, based on expiry of the time validity period, a random sequence and a response to the random sequence using the access control parameters, wherein the access control parameters comprise a variance factor, and wherein the variance factor is set to identify a number of mathematical operations that are changed based on the expiry of the time validity period for the defined sequence of mathematical operations of the second access control mechanism; and 
transmitting the random sequence to a second user equipment as a challenge, and verifying a reply from the second user equipment matches the response. 
store access control parameters, wherein the access control parameters comprise a time validity period for selecting a subsequent access control mechanism from the access control parameters; and 
based on expiry of the time validity period, replace a first access control mechanism in a remote node with a second access control mechanism which is defined by the access control parameters, the access control parameters comprising references to a mathematical operations database, the references comprising mathematical operation identifiers, and at least one connector defining a sequence of mathematical operations, wherein the access control parameters comprise a variance factor, and wherein the variance factor is set to identify a number of mathematical operations that are changed based on the expiry of the time validity period for the defined sequence of mathematical operations of the second access control mechanism.

Allowable Subject Matter
3.	Claims 1, 3-12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art, Rouskow, and the art of record either singly or in combination fails to anticipate or make obvious of the claimed feature recited in the amended independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.